Citation Nr: 0910349	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  94-42 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to higher initial ratings for the right knee, 
rated 10 percent prior to October 1, 2007, 100 percent from 
October 1, 2007, through November 30, 2008, and 30 percent 
from December 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran had active military service from July 1968 to 
June 1992 with intervening breaks in service of unverified 
dates.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, granted service connection for 
right knee patellofemoral syndrome.  

The matter was remanded by the Board in April 1997.  In 
September 1998, the RO granted a separate 10 percent rating 
for patellofemoral syndrome of the right knee effective from 
July 1, 1992; however, the Veteran continued his appeal for a 
higher initial right knee rating.  In January 2008, the Board 
remanded the case for consideration of appropriate staged 
ratings in view of an October 2007 right total knee 
replacement.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran of further action required of 
him.


REMAND

The RO assigned a 100 percent rating for right total knee 
replacement under Diagnostic Code 5055 effective from October 
1, 2007, through November 30, 2008.   Since total knee 
replacement surgery, however, no VA compensation examination 
of the knee has been conducted to determine the current 
status.   

In a March 2009 Appellant's Brief, the Veteran's 
representative argued that the right knee must be examined 
prior to rating the knee to determine the severity of any 
total knee replacement residual, such as pain, weakness, scar 
pain, or other residuals of right total knee replacement, 
which might warrant a rating higher than the 30 percent 
rating assigned by the RO.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
orthopedic examination, by an appropriate 
specialist, to determine the current 
severity of his service-connected right 
knee disability.  The claims file should 
be made available to the physician for 
review of the pertinent evidence.  All 
indicated tests and studies should be 
undertaken.  The physician should examine 
the right knee for painful motion, 
weakness in the extremity, scar pain, 
and/or other relevant symptoms and report 
the results.  The examiner should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claim.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action by 
the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to report for 
examination without good cause may have adverse consequences 
on his claim.  38 C.F.R. § 3.655 (2008).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




